NEWS Exhibit 99 For Release: February 8, 2010 Contact: Amy Rutledge Communications Manager 218-723-7400 218-348-2961 arutledge@mnpower.com Investor Contact: Tim Thorp 218-723-3953 tthorp@allete.com ALLETE CEO Don Shippar announces retirement; Alan R. Hodnik named successor Duluth, Minn. — ALLETE, Inc. (NYSE:ALE) announced today that after 33 years with the company, ALLETE Chairman and Chief Executive Officer Don Shippar will retire effective April 30, 2010. The company’s board of directors today selected Alan R. Hodnik, current president of ALLETE, to succeed Shippar as the company’s CEO, effective May 1, 2010.Shippar will continue as chairman of ALLETE’s board of directors. Shippar’s retirement culminates a successful career highlighted by key accomplishments and strong leadership.As CEO, Shippar oversaw an aggressive utility capital investment program that supported significant emission reduction projects at Minnesota Power’s generation centers in northeastern Minnesota along with renewable wind projects in North Dakota and Minnesota.Shippar also led the successful acquisition of a strategic direct current interstate transmission line to transport additional wind energy to the region and a significant investment in the American Transmission Company (ATC). Hodnik, 50, brings 28 years of utility experience to his new role as ALLETE CEO. A graduate of the University of Minnesota, Hodnik joined Minnesota Power in 1982 and moved up in the ranks to take on leadership positions within the company, including Leader of ALLETE’s Organizational Development Team, Vice President of Generation Operations and Senior Vice President of Minnesota Power
